Title: To James Madison from James H. Hooe, [16?] October 1810
From: Hooe, James H.
To: Madison, James


Sir,Alexandria 14th [16?] Oct 1810
I delivered to Mr. Eno the two Ewes allotted to you by Mr Jarvis, which he selected out of the whole Flock recd. by the Ship Citizen. I have this day delivered to him the two other Ewes which he selected out of the same Flock, next after yours. The Freight of your two Ewes is Six Dollars each, and I estimate your propo: of the expences attending them since they were landed, at one dollar.
You will therefore be pleased to remit me at your convenience, Four hundred and Thirteen Dollars, for the two extra Ewes, and the expences on your own pair.
With regard to the Lamb, of which your Excelly. has made mention, I scarcely know what to say. I certainly never meant to urge any further pretention to it, nor shoud I have shewn my Letter from Mr Jarvis to Mr Deblois, but for my justification in having laid claim to a pair of Lambs when Mr Daugherty made choice of the Ewes intended for yourself & Mr Jefferson.
However, I am at all events, very willing, & desirous, that you shou’d consult your own Inclination althogether [sic], with regard to this Sheep, either by transferring to me, this particular Lamb, another Merino Sheep, or the value of one. Whatever you may be pleased to do about it, will be perfectly agreable to me. I have the honor to be with due Consideration & Respect Sir Yr Mt Obt St
J H: Hooe
